 Case 20-10324       Doc 63    Filed 04/18/20 Entered 04/18/20 18:18:20           Desc Main
                                 Document     Page 1 of 3



                         UNITED STATES BANKRUPTCY COURT
                                 FOR THE EASTERN
                            DISTRICT OF MASSACHUSETTS

_________________________________
                              )
In Re:                        )
                              )
Barry Wisner Chapin,          )                            Chapter 7
                              )                            Case No. 20-10324-JEB
                     Debtor   )
______________________________)

NOTICE OF RESCHEDULED HEARING ON CARLTON GARDENS CONDOMINIUM
             TRUST’S MOTION FOR RELIEF FROM AUTOMATIC STAY

       Please take notice that a Hearing on the Motion for Relief from Automatic Stay filed by

Carlton Gardens Condominium Trust in the above-captioned matter has been re-scheduled for

TELEPHONIC HEARING on April 28, 2020 at 11:00 A.M. before the Honorable Janet E.

Bostwick, Bankruptcy Judge, at the J.W. McCormack Post Office & Court House, 5 Post Office

Square, 12th Floor, Boston, MA 02109.



                                                   /s/ Dean T. Lennon
                                                   Dean T. Lennon, Esq.
                                                   BBO#668031
                                                   Marcus, Errico, Emmer & Brooks, P.C.
                                                   45 Braintree Hill Office Park, Suite 107
                                                   Braintree, MA 02184
                                                   (781) 843-5000
                                                   dlennon@meeb.com
  Case 20-10324       Doc 63     Filed 04/18/20 Entered 04/18/20 18:18:20             Desc Main
                                   Document     Page 2 of 3



                          UNITED STATES BANKRUPTCY COURT
                                  FOR THE EASTERN
                             DISTRICT OF MASSACHUSETTS

_________________________________
                              )
In Re:                        )
                              )
Barry Wisner Chapin,          )                               Chapter 7
                              )                               Case No. 20-10324-JEB
                     Debtor   )
______________________________)


                                 CERTIFICATE OF SERVICE


       I, Dean T. Lennon, hereby certify on this 18th day April, 2020, I have served NOTICE

OF HEARING ON THE CARLTON GARDENS CONDOMINIUM TRUST’S MOTION FOR

RELIEF FROM THE AUTOMATIC STAY, by causing same to be electronically filed with the

Court, and by causing a copy of the same to be mailed first class, postage prepaid, to any of the

parties listed on the attached Service List, not noted as having received electronic service.



                                                      /s/ Dean T. Lennon
                                                      Dean T. Lennon, BBO# 668031
                                                      Marcus, Errico, Emmer & Brooks, P.C.
                                                      45 Braintree Hill Office Park, Suite 107
                                                      Braintree, MA 02184
                                                      dlennon@meeb.com
                                                      (781) 843-5000
  Case 20-10324       Doc 63      Filed 04/18/20 Entered 04/18/20 18:18:20   Desc Main
                                    Document     Page 3 of 3



                                        SERVICE LIST

Barry Wisner Chapin
34 Farfield Apt. 2
Boston, MA 02116
(Debtor)

David G. Baker
236 Huntington Avenue, Ste. 317
Boston, MA 02115
(617) 340-3680
(Debtor counsel)

Harold B. Murphy
Murphy & King, P.C.
One Beacon Street
Boston, MA 02108-3107
(Chapter 7 Trustee)

U.S. Trustee’s Office
J.W. McCormack Post Office & Courthouse
5 Post Office Sq., 10th Fl, Suite 1000
Boston, MA 02109

Freedom Mortgage Corporation
907 Pleasant Valley Avenue
Mount Laurel, NJ 08054
Attn: Stanley Middleman, President

Town of Westborough Tax Collector
34 W. Main Street
Westborough, MA 01581

Internal Revenue Service Lien
Attn: IRS Advisory Group
7940 Kentucky Drive Stop 2850F
Florence, KY 41042

Massachusetts Department of Revenue Lien
Child Support Enforcement Division
100 Cambridge Street
Boston, MA 02114

David M. Ferris
325 Donald Lynch Blvd., Suite 200
Marlborough, MA 01752
